Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 3 to 9 are allowed.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art references are Namco Bandai (Japanese publication JP 2015-008995 A); Sega (Japanese publication JP 2010-187911 A); and SSD (Japanese publication JP 2004-261207 A) (all cited on the WIPO search report, PCT/JP2019/009345).  Namco Bandai (Abst.; Paras. 8, 47, 50, 57, 60, and 92) discloses a game in which characters provided with attributes such that the characters are compatible when combined with one another are brought together to form a deck, which is used in the game, and discloses a computer system and program wherein: a purpose is to improve usability by providing information on game conquest; a battle game is played by forming a deck by selecting a prescribed number of characters from among characters that are virtual card objects possessed by each player; if a game finishes and the result is that the game has been cleared, the player deck data of the relevant player is added to a database as new clear case deck data; if a number of registrations reaches a statistically significant prescribed reference value, statistical processing is carried out on the clear case deck data to obtain an attribute distribution serving as a standard (statistically-based standard attribute distribution), and attribute distributions in the clear case deck data are obtained in order of frequency up to a prescribed ranking.  Namco Bandai does not suggest the grouping of cards or media into types based on characteristics and the game tendency analysis cited in the present claim language.  Namco Bandai cannot be used to customize decks of cards or groups of media based on any type of game tendency analysis for present or future games.  Sega (Paras. 16, 29, & 35; Figs. 2 & 6) discloses a card game device wherein a player sets an IC card on an IC card reader and plays a game by placing a card 80 used in gameplay on a playing field, and a lighting unit emits electromagnetic waves invisible to the naked eye to read the code on the card.  SSD (Paras. 24 & 47) discloses an entertainment device wherein a plurality of cards are used, each card includes a design printed so as to be visually identifiable by a human being, a card is identified by imaging the design on the card, and information processing is carried out using, as input, the card ID of the identified card.  
In a typical prior art game (such as a card game in which players attack and defend based on character strengths and weaknesses listed on the playing cards) in which an aggregate of a plurality of physical game media (such as cards) that are appropriately combined is used, e.g., a deck as a bundle of cards is used, it is important to know how other players constitute the aggregates.  For example, if each of players combines game media, and one player can know the tendency regarding how other players constitute the aggregates, the player can utilize the tendency for constituting the aggregate.  However, the above-described conventional system simply identifies how the game media are used in the game, and utilizes the identification result in applications such as reproducing the progress of the game from the obtained information.  Thus, there is room for further improvement regarding the utilization of the obtained information.  The presently claimed invention provides a game tendency analysis system or the like that utilizes the identification results of the physical game media used in the game to analyze the tendency of the game.  The game tendency analysis system is applied to a game in that a plurality of players compete against each other using an aggregate of a plurality of physical game media, and analyzes a tendency related to constitution of the aggregate used in the game.  The game tendency analysis system comprises a medium identification device identifying at least a part of the game media included in an aggregate which is constituted to be used in the game by each player; a constitution example recording device separately recording an identification result of the medium identification device, as constitution example information which indicates a constitution example of the aggregate, in predetermined constitution example data for each of the aggregates; and a tendency estimation device estimating a frequent-use media group which is a combination of game media included in the aggregate with a relatively high frequency, as an element representing at least a part of the tendency, based on the constitution example data.  
See Fig. 3 and Paras. 16 to 21 of the specification.  The system identifies a representative or key card or medium of each type of card or medium used by each player, such as a key card for defense cards or a key card for offense cards, representing the typical characteristics (such as strengths or weaknesses associated with that type of card).  The system identifies sub-cards associated with each type of key card, and how often the player uses the key cards and associated sub-cards in the play of the game.  The system statistically analyzes how often each type of card is used to determine the direction the game is going, such as primarily offensive or defensive situations.  The system is thus able to use the information to constitute future card decks with appropriate cards and their respective characteristics for future plays of the game.  The decks of cards are thus in the future issued to players optimized for offensive or defensive games, etc.  Different trends in game play will thus influence how future decks of cards are constituted.  This is an improvement over the typical prior art in which cards are randomly shuffled, dealt, or assigned, since the card qualities such as strengths and weaknesses will be optimized for the games being played, making the players more effective in future plays of the game.  The examiner respects that the applicant may have different reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961. The examiner can normally be reached M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.D.H/Examiner, Art Unit 3715                                                                                                                                                                                                        /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715